Exhibit 10.2

Execution Version

REGISTRATION RIGHTS AGREEMENT

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered into
as of September 29, 2015, by and between Dominion Midstream Partners, LP, a
Delaware limited partnership (the “Partnership”), and NJNR Pipeline Company, a
New Jersey corporation (“NJNR”).

WHEREAS, this Agreement is made in connection with the transactions contemplated
by the Contribution Agreement (the “Contribution Agreement”), dated as of
August 14, 2015 by and among NJNR, the Partnership, and Iroquois GP Holding
Company, LLC, a Delaware limited liability company and wholly owned subsidiary
of DM (“DM Sub”); and

WHEREAS, the Partnership has agreed to provide the registration and other rights
set forth in this Agreement for the benefit of NJNR pursuant to the Contribution
Agreement;

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged by each party hereto, the parties hereby agree as
follows:

ARTICLE I

DEFINITIONS

Section 1.01. Definitions. Capitalized terms used herein without definition
shall have the meanings given to them in the First Amended and Restated
Agreement of Limited Partnership of the Partnership dated October 20, 2014, as
amended from time to time (the “Partnership Agreement”). The terms set forth
below are used herein as so defined:

“Affiliate” means, with respect to a specified Person, any other Person that
directly or indirectly controls, is controlled by, or is under direct or
indirect common control with such specified Person. For the purposes of this
definition, “control” means the power to direct or cause the direction of the
management and policies of a Person, directly or indirectly, whether through the
ownership of voting securities, by contract or otherwise.

“Agreement” has the meaning given to such term in the introductory paragraph.

“Commission” has the meaning given to such term in Section 1.02.

“Common Unit” has the meaning set forth in the Partnership Agreement.

“Contribution Agreement” has the meaning given to such term in the recitals of
this Agreement.

“Effectiveness Period” means the period from the effective date of a
Registration Statement until the earliest of (i) the first date on which there
are no longer any Registrable Securities, and (ii) the End Date.



--------------------------------------------------------------------------------

“End Date” has the meaning given to such term in Section 1.02.

“Exchange Act” has the meaning given to such term in Section 2.09(a).

“Holder” means the record holder or beneficial owner of any Registrable
Securities.

“Losses” has the meaning given to such term in Section 2.09(a).

“Managing Underwriter(s)” means, with respect to any Underwritten Offering, the
book-running lead manager(s) of such Underwritten Offering.

“NJNR” has the meaning given to such term in the introductory paragraph.

“Notice” has the meaning given to such term in Section 2.02(a).

“Option Notice” has the meaning given to such term in Section 2.02(b).

“Partnership” has the meaning given to such term in the introductory paragraph.

“Person” means any individual, corporation, partnership, limited liability
company, voluntary association, joint venture, trust, limited liability
partnership, unincorporated organization, government or any agency,
instrumentality or political subdivision thereof, or any other form of entity.

“Piggyback Registration” has the meaning given to such term in Section 2.05(a).

“Piggyback Registration Notice” has the meaning given to such term in
Section 2.05(a).

“Piggyback Registration Statement” has the meaning given to such term in
Section 2.05(a).

“Piggyback Shelf Registration Statement” has the meaning given to such term in
Section 2.05(a).

“Piggyback Shelf Takedown” has the meaning given to such term in
Section 2.05(a).

“Registrable Securities” means the Common Units issued (or issuable) to NJNR
pursuant to the Contribution Agreement (subject to adjustment pursuant to
Section 3.04), which Registrable Securities are subject to the rights provided
herein until such rights terminate pursuant to the provisions hereof.

“Registration Expenses” means all expenses (other than Selling Expenses)
incident to the Partnership’s performance under or compliance with this
Agreement to effect the registration of Registrable Securities on a Registration
Statement or Piggyback Registration Statement pursuant to Section 2.01,
Section 2.02 or Section 2.05 and/or in connection with an Underwritten Offering
pursuant to Section 2.03(a), and the disposition of such Registrable Securities,
including, without limitation, all registration, filing, securities exchange
listing and securities exchange fees, all registration, filing, qualification
and other fees and expenses of complying with securities or blue sky laws, fees
of the Financial Industry Regulatory Authority, fees of transfer agents and

 

2



--------------------------------------------------------------------------------

registrars, all word processing, duplicating and printing expenses, any transfer
taxes and the fees and disbursements of counsel and independent public
accountants for the Partnership, including the expenses of any special audits or
“cold comfort” letters required by or incident to such performance and
compliance.

“Registration Statement” has the meaning given to such term in Section 2.01.

“Securities Act” has the meaning given to such term in Section 1.02.

“Selling Expenses” means all underwriting fees, discounts and selling
commissions applicable to the sale of Registrable Securities.

“Selling Holder” means a Holder who is selling Registrable Securities pursuant
to a Registration Statement or Piggyback Registration Statement.

“Shelf Registration Statement” has the meaning given to such term in
Section 2.01.

“Testing-the-Waters Communication” means any oral or written communication with
potential investors undertaken in reliance on Section 5(d) of the Securities
Act.

“Underwritten Offering” means an offering (including an offering pursuant to a
Registration Statement or Piggyback Registration Statement) in which Registrable
Securities are sold to an underwriter on a firm commitment basis for reoffering
to the public or an offering that is a “bought deal” with one or more investment
banks.

“Written Testing-the-Waters Communication” means any Testing-the-Waters
Communication that is a written communication within the meaning of Rule 405
under the Securities Act.

Section 1.02. Registrable Securities. Any Registrable Security will cease to be
a Registrable Security (a) at the time a Registration Statement or Piggyback
Registration Statement covering such Registrable Security has been declared
effective by the Securities and Exchange Commission (the “Commission”), or
otherwise has become effective, and such Registrable Security has been sold or
disposed of pursuant to such Registration Statement or Piggyback Registration
Statement; (b) at the time such Registrable Security has been disposed of
pursuant to Rule 144 (or any similar provision then in effect under the
Securities Act of 1933, as amended, and the rules and regulations promulgated
thereunder (the “Securities Act”)); (c) if such Registrable Security is held by
the Partnership or one of its subsidiaries; (d) at the time such Registrable
Security has been sold in a private transaction in which the transferor’s rights
under this Agreement are not assigned to the transferee of such securities, and
(e) at the date (the “End Date”) that is four (4) years following the date on
which the Partnership files a Shelf Registration Statement under Section 2.01
below.

 

3



--------------------------------------------------------------------------------

ARTICLE II

REGISTRATION RIGHTS

Section 2.01. Shelf Registration. Subject to Section 2.04, the Partnership
shall, no later than the 15th Business Day following November 1, 2015, use its
commercially reasonable efforts to file with the SEC a registration statement (a
“Registration Statement”) on Form S-3 for an offering to be made on a continuous
or delayed basis pursuant to Rule 415 under the Securities Act including, if the
Partnership is then eligible, as an automatic shelf registration, covering the
resale of all of the Registrable Securities (the “Shelf Registration
Statement”). The Shelf Registration Statement shall be in a form permitting
registration of such Registrable Securities for resale or distribution by
Holders in an Underwritten Offering only. The Partnership will notify the
Holders when such Shelf Registration Statement has become effective. The
Partnership shall not be required to maintain in effect more than one shelf
registration at any one time pursuant to this Article. The Partnership shall
(subject to the limitations on registration obligations of the Partnership set
forth herein) use its commercially reasonable efforts to cause the Shelf
Registration Statement to be declared effective under the Securities Act as
promptly as practicable after the filing of the Shelf Registration Statement, or
automatically if the Partnership is eligible to file an automatically effective
shelf registration statement, and (subject to the limitations on registration
obligations of the Partnership set forth herein) to keep the Shelf Registration
Statement continuously effective under the Securities Act (including by filing a
replacement Shelf Registration Statement upon expiration of a Shelf Registration
Statement filed pursuant to this Section 2.01) until the end of the
Effectiveness Period).

Section 2.02. Additional Shelf Registration Rights; Purchase Option.

(a)    After the Partnership files a Shelf Registration pursuant to
Section 2.01, upon the written request (a “Notice”) by any Holder(s) owning
collectively at least one-third of the Common Units originally issued to NJNR
under the Contribution Agreement (subject to adjustment pursuant to
Section 3.04) sent to the Partnership on or before the first (1st) anniversary
of the Closing Date, the Partnership shall file with the Commission, as soon as
reasonably practicable, but, subject to the delay rights of the Partnership
under Section 2.04, in no event more than 90 days following the receipt of the
Notice, an amended Shelf Registration Statement filed under Section 2.01 or a
new Registration Statement under the Securities Act providing for the resale of
the Registrable Securities (which may, at the option of the Holders giving such
Notice, be a Shelf Registration Statement), which shall in either case provide
for the resale pursuant to any method or combination of methods legally
available to, and requested by, the Holders of any and all Registrable
Securities covered by such Registration Statement. Such Registration Statement
shall cover at the time of filing at least one-third of the Common Units issued
to NJNR under the Contribution Agreement (subject to adjustment pursuant to
Section 3.04). The Partnership shall use its commercially reasonable efforts to
cause such Registration Statement to be declared effective by the Commission as
soon as reasonably practicable after the initial filing of the Registration
Statement. The Partnership shall use its commercially reasonable efforts to
cause any Registration Statement filed pursuant to this Section 2.02(a) to be
continuously effective, supplemented and amended to the extent necessary to
ensure that it is available for the resale of all Registrable Securities by the
Holders until the end of the Effectiveness Period. Each Registration Statement
when effective (and the documents incorporated therein by reference) shall
comply as to form in all material respects with all

 

4



--------------------------------------------------------------------------------

applicable requirements of the Securities Act and shall not contain an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading.

(b)    If NJNR files a Notice pursuant to Section 2.02(a), then the Partnership
shall have the right, but not the obligation, to purchase from NJNR or from any
other Holder(s) owning Common Units originally issued to NJNR under the
Contribution Agreement, Common Units representing ten percent (10%) of the
Common Units originally issued to NJNR under the Contribution Agreement (subject
to adjustment pursuant to Section 3.04). The Partnership shall exercise such
purchase option by providing notice (the “Option Notice”) to NJNR (or, if
applicable, all other Holders owning Common Units originally issued to NJNR
under the Contribution Agreement) within fifteen (15) Business Days after
receipt of the Notice from NJNR pursuant to Section 2.02(a). The purchase price
for such Common Units shall be the volume-weighted average trading price of a DM
Unit on the New York Stock Exchange for the 5-trading day period ending on the
trading day immediately preceding the date of the Option Notice. The closing of
such purchase shall occur within seven (7) Business Days after NJNR’s receipt of
the Option Notice, at which time the Partnership shall pay the purchase price
for Common Units purchased by the Partnership pursuant to this Section 2.02(b)
by wire transfer to the account designated by NJNR and NJNR shall transfer to
the Partnership, by appropriate means of transfer designated by the Partnership,
the purchased Common Units. If NJNR is the Holder of ten percent (10%) or more
of the Common Units originally issued to NJNR under the Contribution Agreement
at the time an Option Notice is given hereunder, the Partnership shall not be
obligated to provide an Option Notice to any other Holders (other than NJNR) of
such originally issued Common Units and NJNR shall sell and transfer to
Partnership all Common Units purchased by Partnership pursuant to the rights
granted in this Section 2.02(b). Upon the Partnership’s exercise and
consummation of its purchase rights under this Section 2.02(b), NJNR’s rights
(and the rights of any Holder of Common Units originally issued to NJNR under
the Contribution Agreement) under Section 2.02(a) hereof shall automatically
terminate and be of no further force or effect.

Section 2.03. Underwritten Offerings.

(a)    Request for Underwritten Offering. In the event that one or more Holders
collectively elect to dispose of then-outstanding Registrable Securities
representing at least one-third of the Common Units originally issued to NJNR
under the Contribution Agreement (subject to adjustment pursuant to
Section 3.04) under a Shelf Registration Statement referred to in Sections 2.01
or 2.02 pursuant to an Underwritten Offering, the Partnership shall, upon
written request by such Holders, retain underwriters in order to permit such
Holders to effect such sale through an Underwritten Offering. The obligation of
the Partnership to retain underwriters shall include entering into an
underwriting agreement in customary form with the Managing Underwriter(s), which
shall include customary indemnities in favor of, and taking all reasonable
actions as are requested by, the Managing Underwriter(s) to expedite or
facilitate the disposition of such Registrable Securities. In the event of an
Underwritten Offering, the Partnership shall, upon request of the Selling
Holders, cause its management to participate, subject to and in accordance with
customary and reasonable processes, in a roadshow or similar marketing effort on
behalf of the Selling Holders.

 

5



--------------------------------------------------------------------------------

(b)    Limitation on Underwritten Offerings. In no event shall the Partnership
be required under Section 2.03(a) to participate in more than one Underwritten
Offering in any twelve-month period.

(c)    General Procedures. In connection with any Underwritten Offering under
Section 2.03(a), the Holders of a majority of the Registrable Securities being
sold in such Underwritten Offering shall be entitled, subject to the
Partnership’s consent (which is not to be unreasonably withheld), to select the
Managing Underwriter(s). In connection with any Underwritten Offering under this
Agreement, each Selling Holder and the Partnership shall be obligated to enter
into an underwriting agreement that contains such representations and
warranties, covenants, indemnities and other rights and obligations as are
customary in underwriting agreements for firm commitment offerings of
securities. No Selling Holder may participate in such Underwritten Offering
unless such Selling Holder agrees to sell its Registrable Securities on the
basis provided in such underwriting agreement and completes and executes all
questionnaires, powers of attorney, indemnities and other documents reasonably
required under the terms of such underwriting agreement. Each Selling Holder
may, at its option, require that any or all of the representations and
warranties by, and the other agreements on the part of, the Partnership to and
for the benefit of such underwriters also be made to and for such Selling
Holder’s benefit and that any or all of the conditions precedent to the
obligations of such underwriters under such underwriting agreement also be
conditions precedent to such Selling Holder’s obligations. If any Selling Holder
disapproves of the terms of an underwriting, such Selling Holder may elect to
withdraw from the Underwritten Offering by notice to the Partnership and the
Managing Underwriter(s); provided, however, that such withdrawal must be made at
a time prior to the time of pricing of such Underwritten Offering. No such
withdrawal shall affect the Partnership’s obligation to pay Registration
Expenses.

(d)    Notwithstanding the foregoing, the terms of Sections 2.03(a), (b) and
(c), and the Holders’ rights provided for under such Sections shall not be
applicable to a Piggyback Registration.

Section 2.04. Delay Rights. If the General Partner determines that the
Partnership’s compliance with its obligations under this Article II would be
materially detrimental to the Partnership and its Partners because such
registration would (a) materially interfere with a significant acquisition,
reorganization, financing or other similar transaction involving the
Partnership, (b) require premature disclosure of material information that the
Partnership has a bona fide business purpose for preserving as confidential or
(c) render the Partnership unable to comply with applicable securities laws,
then the Partnership shall have the right to postpone compliance with its
obligations under this Article II for a period of not more than 90 days,
provided, that such right pursuant to this Section 2.04 may not be utilized more
than twice in any twelve-month period.

Section 2.05. Piggyback Registration

(a)    Whenever the Partnership proposes to register the offer and sale of any
Common Units under the Securities Act (other than a registration (i) pursuant to
a Registration Statement on Form S-8 (or other registration solely relating to
an offering or sale to “employees” of the Partnership pursuant to any “employee
benefit plans” (as such terms are defined for purposes of

 

6



--------------------------------------------------------------------------------

Form S-8)), (ii) pursuant to a Registration Statement on Form S-4 (or similar
form that relates to a transaction subject to Rule 145 under the Securities Act
or any successor rule thereto), (iii) in connection with any dividend or
distribution reinvestment or similar plan, or (iv) or pursuant to an
at-the-market equity offering program), whether for its own account or for the
account of one or more unitholders of the Partnership and the form of
Registration Statement (a “Piggyback Registration Statement”) to be used may be
used for registration of Registrable Securities (a “Piggyback Registration”),
the Partnership shall give prompt written notice (in any event no later than ten
days prior to the filing of such Registration Statement) to each Holder of its
intention to effect such a registration (a “Piggyback Registration Notice”).
Subject to Section 2.05(b), Section 2.05(c) and Section 2.13, the Partnership
shall include in such registration all Registrable Securities with respect to
which the Partnership has received written requests for inclusion from Holders
of Registrable Securities within five days after the Piggyback Registration
Notice has been given to each Holder. Subject to Section 2.05(b), Section 2.05
(c) and Section 2.13, if any Piggyback Registration Statement that includes
Registrable Securities is a Shelf Registration Statement (a “Piggyback Shelf
Registration Statement”), the Holder(s) of such Registrable Securities shall be
notified of by the Partnership, and shall have the right, but not the obligation
to participate in, any offering under such Piggyback Shelf Registration
Statement (a “Piggyback Shelf Takedown”).

(b)    If a Piggyback Registration or Piggyback Shelf Takedown is initiated as a
primary Underwritten Offering on behalf of the Partnership and the Managing
Underwriter(s) advises the Partnership in writing that in its reasonable and
good faith opinion, the inclusion of any Common Units in such registration or
takedown other than Common Units being issued by the Partnership would exceed
the number of Common Units that can be sold in such offering or would materially
adversely affect the price per Common Unit to be sold in such offering, or would
materially adversely affect the timing of such registration or takedown, then
the Piggyback Registration Notice shall so state and the Holders shall have no
right to participate in such offering or takedown. In addition, if a Piggyback
Registration or Piggyback Shelf Takedown is initiated as a primary Underwritten
Offering on behalf of the Partnership and the Managing Underwriter(s) advises
the Partnership and the Holders (if any Holders have elected to include
Registrable Securities in such Piggyback Registration or Piggyback Shelf
Takedown) in writing prior to the launch of such offering that in its reasonable
and good faith opinion the number of Common Units proposed to be included in
such registration or takedown, including all Registrable Securities and all
other Common Units proposed to be included in such underwritten offering,
exceeds the number of Common Units that can be sold in such offering and/or that
the number of Common Units proposed to be included in any such registration or
takedown would adversely affect the price per Common Unit to be sold in such
offering, the Partnership shall include in such registration or takedown
(i) first, the Common Units that the Partnership proposes to sell; and
(ii) second, the Common Units requested to be included therein by Holders and by
holders of Common Units other than Holders of Registrable Securities having
registration rights with respect to such registration or takedown, allocated pro
rata among all such holders on the basis of the number of Common Units owned by
each such holder as to which the Partnership has received written requests for
inclusion in such registration or takedown.

(c)    If a Piggyback Registration or Piggyback Shelf Takedown is initiated as
an Underwritten Offering on behalf of a holder of Common Units other than
Registrable Securities, and the Managing Underwriter(s) advises the Partnership
in writing that in its reasonable and

 

7



--------------------------------------------------------------------------------

good faith opinion, the inclusion of any Common Units in such registration or
takedown other than the Common Units of such holder, would exceed the number of
Common Units that can be sold in such offering or would materially adversely
affect the price per Common Unit to be sold in such offering, or would
materially adversely affect the timing of such registration or takedown, then
the Piggyback Registration Notice shall so state and the Holders shall have no
right to participate in such registration or takedown. In addition, if a
Piggyback Registration or Piggyback Shelf Takedown is initiated as an
Underwritten Offering on behalf of a holder of Common Units other than
Registrable Securities, and the Managing Underwriter(s) advises the Partnership
in writing prior to the launch of such offering that in its reasonable and good
faith opinion, the number of Common Units proposed to be included in such
registration or takedown, including all Registrable Securities and all other
Common Units proposed to be included in such underwritten offering, exceeds the
number of Common Units that can be sold in such offering and/or that the number
of Common Units proposed to be included in any such registration or takedown
would adversely affect the price per Common Unit to be sold in such offering,
the Partnership shall include in such registration or takedown (i) first, the
Common Units requested to be included therein by the holder(s) requesting such
registration or takedown and; and (ii) second, the Common Units requested to be
included therein by holders (including Holders) of Common Units having
registration rights with respect to such registration or takedown other than the
holder(s) requesting such registration or takedown, allocated pro rata among all
such holders on the basis of the number of Common Units owned by each such
holder or in such manner as they may otherwise agree.

(d)    If any Piggyback Registration or Piggyback Shelf Takedown is initiated as
a primary Underwritten Offering on behalf of the Partnership, the Partnership
shall select the Managing Underwriter(s) in connection with such offering.

(e)    The Partnership may postpone or withdraw the filing or the effectiveness
of a Piggyback Registration at any time in its sole discretion.

Section 2.06. Sale Procedures. In connection with its obligations under this
Article II, the Partnership will, as expeditiously as possible (subject to
Section 2.05(e) in the case of a Piggyback Registration):

(a)    cause each Registration Statement or Piggyback Registration Statement
(and the documents incorporated therein by reference), at the time such
registration statement or any part thereof becomes effective, (i) to comply as
to form in all material respects with all applicable requirements of the
Securities Act and (ii) not to contain an untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary to make
the statements therein not misleading provided, however, that the obligations of
the Partnership under this Section 2.06(a)(ii) will not be applicable with
respect to information furnished by a Selling Holder, its directors, officers,
employees and agents or such controlling Person in writing specifically for use
in any Written Testing-the-Waters Communication, a Registration Statement, a
Piggyback Registration Statement or prospectus or any amendment or supplement
thereto, as applicable.

 

8



--------------------------------------------------------------------------------

(b)    prepare and file with the Commission such amendments and supplements to
each Registration Statement or Piggyback Registration Statement and the
prospectus used in connection therewith as may be necessary to keep each
Registration Statement or Piggyback Registration Statement effective for the
Effectiveness Period, in the case of a Registration Statement, and as may be
necessary to comply with the provisions of the Securities Act with respect to
the disposition of all Registrable Securities covered by such Registration
Statement or Piggyback Registration Statement;

(c)    if a prospectus supplement will be used in connection with the marketing
of an Underwritten Offering and the Managing Underwriter(s) notifies the
Partnership in writing that, in the sole judgment of such Managing
Underwriter(s), inclusion of detailed information in such prospectus supplement
is of material importance to the success of the Underwritten Offering of such
Registrable Securities, use its commercially reasonable efforts to include such
information in such prospectus supplement;

(d)    furnish to each Selling Holder (i) as far in advance as reasonably
practicable before filing a Registration Statement or Piggyback Registration
Statement or any supplement or amendment thereto, upon request, copies of
reasonably complete drafts of all such documents proposed to be filed (including
exhibits and each document incorporated by reference therein to the extent then
required by the rules and regulations of the Commission), and provide each such
Selling Holder the opportunity to object to any information pertaining to such
Selling Holder and its plan of distribution that is contained therein and make
the corrections reasonably requested by such Selling Holder with respect to such
information prior to filing a Registration Statement or Piggyback Registration
Statement or supplement or amendment thereto, and (ii) such number of copies of
such Registration Statement or Piggyback Registration Statement and the
prospectus included therein and any supplements and amendments thereto as such
Persons may reasonably request in order to facilitate the public sale or other
disposition of the Registrable Securities covered by such Registration Statement
or Piggyback Registration Statement;

(e)    if applicable, use its commercially reasonable efforts to register or
qualify the Registrable Securities covered by a Registration Statement or
Piggyback Registration Statement under the securities or blue sky laws of such
jurisdictions as the Selling Holders or, in the case of an Underwritten
Offering, the Managing Underwriter(s), shall reasonably request; provided,
however, that the Partnership will not be required to qualify generally to
transact business in any jurisdiction where it is not then required to so
qualify or to take any action that would subject it to general service of
process in any jurisdiction where it is not then so subject;

(f)    promptly notify each Selling Holder and each underwriter, at any time
when a prospectus is required to be delivered under the Securities Act, of
(i) the filing of a Registration Statement or Piggyback Registration Statement
or any prospectus or prospectus supplement to be used in connection therewith,
or any amendment or supplement thereto, and, with respect to such Registration
Statement or Piggyback Registration Statement or any post-effective amendment
thereto, when the same has become effective; and (ii) any written comments from
the Commission with respect to any filing referred to in clause (i) and any
written request by the Commission for amendments or supplements to a
Registration Statement or Piggyback Registration Statement or any prospectus or
prospectus supplement thereto;

 

9



--------------------------------------------------------------------------------

(g)    immediately notify each Selling Holder and each underwriter, at any time
when a prospectus is required to be delivered under the Securities Act, of
(i) the happening of any event as a result of which the prospectus or prospectus
supplement contained in a Registration Statement or Piggyback Registration
Statement, as then in effect, includes an untrue statement of a material fact or
omits to state any material fact required to be stated therein or necessary in
order to make the statements therein not misleading (in the case of the
prospectus contained therein, in the light of the circumstances under which a
statement is made); (ii) the issuance or threat of issuance by the Commission of
any stop order suspending the effectiveness of a Registration Statement or
Piggyback Registration Statement, or the initiation of any proceedings for that
purpose; or (iii) the receipt by the Partnership of any notification with
respect to the suspension of the qualification of any Registrable Securities for
sale under the applicable securities or blue sky laws of any jurisdiction.
Following the provision of such notice, the Partnership agrees to, as promptly
as practicable, amend or supplement the prospectus or prospectus supplement or
take other appropriate action so that the prospectus or prospectus supplement
does not include an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary in order to make the
statements therein not misleading in the light of the circumstances then
existing and to take such other commercially reasonable action as is necessary
to remove a stop order, suspension, threat thereof or proceedings related
thereto;

(h)    upon request and subject to appropriate confidentiality obligations,
furnish to each Selling Holder copies of any and all transmittal letters or
other correspondence with the Commission or any other governmental agency or
self-regulatory body or other body having jurisdiction (including any domestic
or foreign securities exchange) relating to any offering of Registrable
Securities;

(i)    in the case of an Underwritten Offering, furnish upon request, (i) an
opinion of counsel for the Partnership dated the date of the closing under the
underwriting agreement and (ii) a “cold comfort” letter, dated the pricing date
of such Underwritten Offering (to the extent available) and a letter of like
kind dated the date of the closing under the underwriting agreement, in each
case, signed by the independent public accountants who have certified the
Partnership’s financial statements included or incorporated by reference into
the applicable registration statement, and each of the opinion and the “cold
comfort” letter shall be in customary form and covering substantially the same
matters with respect to such registration statement (and the prospectus and any
prospectus supplement included therein) as have been customarily covered in
opinions of issuer’s counsel and in accountants’ letters delivered to the
underwriters in Underwritten Offerings of securities by the Partnership and such
other matters as such underwriters and Selling Holders may reasonably request;

(j)    otherwise use its commercially reasonable efforts to comply with all
applicable rules and regulations of the Commission, and make available to its
security holders, as soon as reasonably practicable, an earnings statement,
which earnings statement shall satisfy the provisions of Section 11(a) of the
Securities Act and Rule 158 promulgated thereunder;

(k)    make available to the appropriate representatives of the Managing
Underwriter(s) and Selling Holders access to such information and Partnership
personnel as is reasonable and customary to enable such parties to establish a
due diligence defense under the Securities Act;

 

10



--------------------------------------------------------------------------------

(l)    cause all Registrable Securities registered pursuant to this Agreement to
be listed on each securities exchange or nationally recognized quotation system
on which similar securities issued by the Partnership are then listed;

(m)    use its commercially reasonable efforts to cause the Registrable
Securities to be registered with or approved by such other governmental agencies
or authorities as may be necessary by virtue of the business and operations of
the Partnership to enable the Selling Holders to consummate the disposition of
the Registrable Securities;

(n)    provide a transfer agent and registrar for all Registrable Securities
covered by a Registration Statement or Piggyback Registration Statement not
later than the effective date of such registration statement; and

(o)    enter into customary agreements and take such other actions as are
reasonably requested by the Selling Holders or the underwriters, if any, in
order to expedite or facilitate the disposition of the Registrable Securities.

Each Selling Holder, upon receipt of notice from the Partnership of the
happening of any event of the kind described in subsection (g) of this
Section 2.06 shall forthwith discontinue disposition of the Registrable
Securities by means of a prospectus or prospectus supplement until such Selling
Holder’s receipt of the copies of the supplemented or amended prospectus
contemplated by subsection (g) of this Section 2.06 or until it is advised in
writing by the Partnership that the use of the prospectus may be resumed, and
has received copies of any additional or supplemental filings incorporated by
reference in the prospectus.

Section 2.07. Cooperation by Holders. The Partnership shall have no obligation
to include in a Registration Statement or Piggyback Registration Statement, or
in an Underwritten Offering pursuant to Sections 2.01, 2.02 or 2.03, Registrable
Securities of a Selling Holder who has failed to timely furnish such information
that the Partnership determines, after consultation with counsel, is reasonably
required in order for the Registration Statement or Piggyback Registration
Statement or prospectus supplement, as applicable, to comply with the Securities
Act.

Section 2.08. Expenses. The Partnership will pay all reasonable Registration
Expenses, including in the case of an Underwritten Offering, regardless of
whether any sale is made in such Underwritten Offering. Each Selling Holder
shall pay all Selling Expenses in connection with any sale of its Registrable
Securities hereunder. In addition, except as otherwise provided in Section 2.09,
the Partnership shall not be responsible for legal fees incurred by Holders in
connection with the exercise of such Holders’ rights hereunder.

Section 2.09. Indemnification.

(a)    By the Partnership. In the event of a registration of any Registrable
Securities under the Securities Act pursuant to this Agreement, the Partnership
will indemnify and hold harmless each Selling Holder participating therein, its
directors, officers, employees and agents, and each Person, if any, who controls
such Selling Holder within the meaning of the Securities Act and the Securities
Exchange Act of 1934, as amended, and the rules and regulations promulgated
thereunder (the “Exchange Act”), and its directors, officers, employees or
agents,

 

11



--------------------------------------------------------------------------------

against any losses, claims, damages, expenses or liabilities (including
reasonable attorneys’ fees and expenses) (collectively, “Losses”), joint or
several, to which such Selling Holder, director, officer, employee, agent or
controlling Person may become subject under the Securities Act, the Exchange Act
or otherwise, insofar as such Losses (or actions or proceedings, whether
commenced or threatened, in respect thereof) arise out of or are based upon any
untrue statement or alleged untrue statement of any material fact (in the case
of any prospectus or any Written Testing-the-Waters Communication, in the light
of the circumstances under which such statement is made) contained in any
Written Testing-the-Waters Communication, a Registration Statement, a Piggyback
Registration Statement, any preliminary prospectus or prospectus supplement,
free writing prospectus or final prospectus or prospectus supplement contained
therein, or any amendment or supplement thereof, or arise out of or are based
upon the omission or alleged omission to state therein a material fact required
to be stated therein or necessary to make the statements therein (in the case of
a prospectus or any Written Testing-the-Waters Communication, in the light of
the circumstances under which they were made) not misleading, and will reimburse
each such Selling Holder, its directors, officers, employee and agents, and each
such controlling Person for any legal or other expenses reasonably incurred by
them in connection with investigating or defending any such Loss or actions or
proceedings as such expenses are incurred; provided, however, that the
Partnership will not be liable in any such case if and to the extent that any
such Loss arises out of or is based upon an untrue statement or alleged untrue
statement or omission or alleged omission so made in conformity with information
furnished by such Selling Holder, its directors, officers, employees and agents
or such controlling Person in writing specifically for use in any Written
Testing-the-Waters Communication, a Registration Statement, a Piggyback
Registration Statement or prospectus or any amendment or supplement thereto, as
applicable. Such indemnity shall remain in full force and effect regardless of
any investigation made by or on behalf of such Selling Holder or any such
directors, officers, employees agents or controlling Person, and shall survive
the transfer of such securities by such Selling Holder.

(b)    By Each Selling Holder. Each Selling Holder agrees severally and not
jointly to indemnify and hold harmless the Partnership, its directors, officers,
employees and agents and each Person, if any, who controls the Partnership
within the meaning of the Securities Act or of the Exchange Act, and its
directors, officers, employees and agents, to the same extent as the foregoing
indemnity from the Partnership to the Selling Holders, but only with respect to
information regarding such Selling Holder furnished in writing by or on behalf
of such Selling Holder expressly for inclusion in any Written Testing-the-Waters
Communication, a Registration Statement, a Piggyback Registration Statement, any
preliminary prospectus or prospectus supplement, free writing prospectus or
final prospectus or prospectus supplement contained therein, or any amendment or
supplement thereof; provided, however, that the liability of each Selling Holder
shall not be greater in amount than the dollar amount of the proceeds (net of
any Selling Expenses) received by such Selling Holder from the sale of the
Registrable Securities giving rise to such indemnification.

(c)    Notice. Promptly after receipt by an indemnified party hereunder of
notice of the commencement of any action, such indemnified party shall, if a
claim in respect thereof is to be made against the indemnifying party hereunder,
notify the indemnifying party in writing thereof, but the omission so to notify
the indemnifying party shall not relieve the indemnifying party from any
liability that it may have to any indemnified party other than under this
Section 2.09.

 

12



--------------------------------------------------------------------------------

In any action brought against any indemnified party, the indemnified party shall
notify the indemnifying party of the commencement thereof. The indemnifying
party shall be entitled to participate in and, to the extent it shall wish, to
assume and undertake the defense thereof with counsel reasonably satisfactory to
such indemnified party and, after notice from the indemnifying party to such
indemnified party of its election so to assume and undertake the defense
thereof, the indemnifying party shall not be liable to such indemnified party
under this Section 2.09 for any legal expenses subsequently incurred by such
indemnified party in connection with the defense thereof other than reasonable
costs of investigation and of liaison with counsel so selected; provided,
however, that, (i) if the indemnifying party has failed to assume the defense or
employ counsel reasonably acceptable to the indemnified party or (ii) if the
defendants in any such action include both the indemnified party and the
indemnifying party and counsel to the indemnified party shall have concluded
that there may be reasonable defenses available to the indemnified party that
are different from or additional to those available to the indemnifying party,
or if the interests of the indemnified party reasonably may be deemed to
conflict with the interests of the indemnifying party, then the indemnified
party shall have the right to select a separate counsel and to assume such legal
defense and otherwise to participate in the defense of such action, with the
reasonable expenses and fees of such separate counsel and other reasonable
expenses related to such participation to be reimbursed by the indemnifying
party as incurred. Notwithstanding any other provision of this Agreement, (i) no
indemnifying party shall, without the prior written consent of the indemnified
party, effect any settlement of any pending or threatened action in respect of
which any indemnified party is or could have been a party and indemnity could
have been sought hereunder by such indemnified party unless such settlement
(A) includes an unconditional release of such indemnified party from all
liability on any claims that are the subject matter of such action and (B) does
not include a statement as to or an admission of fault, culpability or a failure
to act by or on behalf of any indemnified party, and (ii) no indemnified party
shall settle any action brought against it with respect to which it is entitled
to indemnification hereunder without the consent of the indemnifying party
unless the settlement thereof imposes no liability or obligation on, and
includes a complete and unconditional release from all liability of, the
indemnifying party.

(d)    Contribution. If the indemnification provided for in this Section 2.09 is
held by a court or government agency of competent jurisdiction to be unavailable
to any indemnified party or is insufficient to hold them harmless in respect of
any Losses, then each indemnifying party, in lieu of indemnifying such
indemnified party, shall contribute to the amount paid or payable by such
indemnified party as a result of such Loss in such proportion as is appropriate
to reflect the relative fault of the indemnifying party on the one hand and of
such indemnified party on the other in connection with the statements or
omissions that resulted in such Losses, as well as any other relevant equitable
considerations; provided, however, that in no event shall the Selling Holder be
required to contribute an aggregate amount in excess of the dollar amount of
proceeds (net of Selling Expenses) received by such Selling Holder from the sale
of Registrable Securities giving rise to such indemnification. The relative
fault of the indemnifying party on the one hand and the indemnified party on the
other shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact has been made by, or relates to, information
supplied by such party, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.
The parties hereto agree that it would not be just and equitable if
contributions pursuant to this paragraph were to be determined by pro rata

 

13



--------------------------------------------------------------------------------

allocation or by any other method of allocation that does not take account of
the equitable considerations referred to herein. The amount paid by an
indemnified party as a result of the Losses referred to in the first sentence of
this paragraph shall be deemed to include any legal and other expenses
reasonably incurred by such indemnified party in connection with investigating
or defending any Loss that is the subject of this paragraph. No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any Person who is not
guilty of fraudulent misrepresentation.

(e)    Other Indemnification. The provisions of this Section 2.09 shall be in
addition to any other rights to indemnification or contribution that an
indemnified party may have pursuant to law, equity, contract or otherwise.

Section 2.10. Rule 144 Reporting. With a view to making available the benefits
of certain rules and regulations of the Commission that may permit the sale of
the Registrable Securities to the public without registration, the Partnership
agrees to use its commercially reasonable efforts to:

(a)    make and keep public information regarding the Partnership available, as
those terms are understood and defined in Rule 144 under the Securities Act, at
all times from and after the date hereof;

(b)    file with the Commission in a timely manner all reports and other
documents required of the Partnership under the Exchange Act at all times from
and after the date hereof; and

(c)    so long as a Holder owns any Registrable Securities, unless otherwise
available via EDGAR or on the Partnership’s website, furnish to such Holder
promptly upon request a copy of the most recent annual or quarterly report of
the Partnership, and such other reports and documents so filed as such Holder
may reasonably request in availing itself of any rule or regulation of the
Commission allowing such Holder to sell any such securities without
registration.

Section 2.11. Transfer or Assignment of Registration Rights. The rights to cause
the Partnership to register Registrable Securities granted to a Holder by the
Partnership under this Article II may be transferred or assigned by such Holder
to one or more transferee(s) or assignee(s) of such Registrable Securities;
provided, however, that (a) unless such transferee or assignee is an Affiliate
of NJNR, such transferee or assignee holds Registrable Securities representing
at least five percent (5%) of the then-outstanding Registrable Securities,
(b) the Partnership is given written notice prior to any said transfer or
assignment, stating the name and address of each such transferee or assignee and
identifying the Registrable Securities with respect to which such registration
rights are being transferred or assigned, and (c) each such transferee or
assignee agrees to be bound by this Agreement, including the provisions hereof
imposing limitations on the rights of Holders to cause the registration of
Registrable Securities or the terms and conditions of such registration.

 

14



--------------------------------------------------------------------------------

Section 2.12. Restrictions on Public Sale by Holders of Registrable Securities.
NJNR and any other Holder(s) who, along with its Affiliates, holds at least five
percent (5%) of the then-outstanding Registrable Securities (subject to
adjustment pursuant to Section 3.04), agrees to enter into a customary letter
agreement with underwriters providing that such Holder will not effect any
public sale or distribution of the Registrable Securities during the 90 calendar
day period beginning on the date of a prospectus or prospectus supplement filed
with the Commission with respect to the pricing of an Underwritten Offering,
provided that (i) the duration of the foregoing restrictions shall be no longer
than the duration of the shortest restriction generally imposed by the
underwriters on the Partnership or the officers, directors or any other
unitholder of the Partnership on whom a restriction is imposed in connection
with the Underwritten Offering, and such restrictions shall not otherwise be
more restrictive than such restrictions so generally imposed by the
underwriters, and (ii) the restrictions set forth in this Section 2.12 shall not
apply to any Registrable Securities that are included in such Underwritten
Offering by such Holder.

Section 2.13. Additional Restrictions. The rights granted under this Agreement
to NJNR and to any other Holders of Registrable Securities shall be subject in
all respect to the restrictions provided for in Section 5.8 of the Contribution
Agreement. For avoidance of doubt, although all of the Registrable Securities
may be registered pursuant to Section 2.01 during the Lock-up Period, the
Selling Holder’s rights to sell, transfer or otherwise dispose of the
Registrable Securities pursuant to a Registration Statement shall continue to be
subject to the restrictions contained in Section 5.8 of the Contribution
Agreement.

Section 2.14. No Inconsistent Agreements. The Partnership will not on or after
the date of this Agreement enter into any agreement with respect to its
securities that is inconsistent with the rights granted to the Holders in this
Agreement or otherwise conflicts with the provisions hereof. The rights granted
to the Holders hereunder do not in any way conflict with and are not
inconsistent with the rights granted to the holders of the Partnership’s
securities under any agreement in effect on the date hereof.

ARTICLE III

MISCELLANEOUS

Section 3.01. Communications. All notices and other communications provided for
or permitted hereunder shall be made in writing by facsimile, electronic mail,
courier service or personal delivery:

(a)    if to NJNR:

NJNR Pipeline Company

1415 Wyckoff Road

Wall, New Jersey 07719

Attn: Richard R. Gardner

Facsimile: (732) 919-8188

E-mail: rrgardner@njresources.com

 

15



--------------------------------------------------------------------------------

with a copy to:

NJR Service Corporation

1415 Wyckoff Road

Wall, New Jersey 07719

Attn: Legal Department

Facsimile: (732) 938-1226

E-mail: wscharfenberg@njresources.com

(b)    if to a transferee of NJNR, to such Holder at the address provided
pursuant to Section 2.11; and

(c)    if to the Partnership:

Dominion Midstream Partners, LP

c/o Dominion Midstream GP, LLC

120 Tredegar Street

Richmond, Virginia 23219

Attention: General Counsel

Facsimile: 804-819-2202

Electronic Mail: mark.webb@dom.com

All such notices and communications shall be deemed to have been received at the
time delivered by hand, if personally delivered; when receipt acknowledged, if
sent via facsimile or sent via electronic mail; and when actually received, if
sent by courier service or any other means.

Section 3.02. Successor and Assigns. This Agreement shall inure to the benefit
of and be binding upon the successors and assigns of each of the parties,
including subsequent Holders of Registrable Securities to the extent permitted
herein.

Section 3.03. Assignment of Rights. All or any portion of the rights and
obligations of the Holders under this Agreement may be transferred or assigned
by the Holders in accordance with Section 2.10 hereof.

Section 3.04. Recapitalization, Exchanges, Etc. Affecting the Registrable
Securities. The provisions of this Agreement shall apply to the full extent set
forth herein with respect to any and all securities of the Partnership or any
successor or assign of the Partnership (whether by merger, consolidation, sale
of assets or otherwise) that may be issued in respect of, in exchange for or in
substitution of, the Registrable Securities, and shall be appropriately adjusted
for combinations, splits, recapitalizations, pro rata distributions and the like
occurring after the date of this Agreement.

Section 3.05. Specific Performance. Damages in the event of breach of this
Agreement by a party hereto may be difficult, if not impossible, to ascertain,
and it is therefore agreed that each party in addition to and without limiting
any other remedy or right it may have, will have the right to an injunction or
other equitable relief in any court of competent jurisdiction,

 

16



--------------------------------------------------------------------------------

enjoining any such breach, and enforcing specifically the terms and provisions
hereof, and each of the parties hereto hereby waives any and all defenses it may
have on the ground of lack of jurisdiction or competence of the court to grant
such an injunction or other equitable relief. The existence of this right will
not preclude any such party from pursuing any other rights and remedies at law
or in equity that such party may have.

Section 3.06. Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which counterparts, when so executed and delivered, shall be deemed to be an
original and all of which counterparts, taken together, shall constitute but one
and the same Agreement.

Section 3.07. Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.

Section 3.08. Governing Law. The laws of the State of Delaware shall govern this
Agreement. Each of the parties hereto agrees (a) that this Agreement involves at
least $100,000.00, and (b) that this Agreement has been entered into by the
parties hereto in express reliance upon 6 Del. C. § 2708. Each of the parties
hereto hereby irrevocably and unconditionally agrees (i) that it is and shall
continue to be subject to the jurisdiction of the courts of the State of
Delaware and of the federal courts sitting in the State of Delaware, and (ii)(A)
to the extent that such party is not otherwise subject to service of process in
the State of Delaware, to appoint and maintain an agent in the State of Delaware
as such party’s agent for acceptance of legal process and notify the other
parties hereto of the name and address of such agent, and (B) to the fullest
extent permitted by law, that service of process may also be made on such party
by prepaid certified mail with a proof of mailing receipt validated by the U.S.
Postal Service constituting evidence of valid service, and that, to the fullest
extent permitted by applicable law, service made pursuant to (ii)(A) or
(B) above shall have the same legal force and effect as if served upon such
party personally within the State of Delaware. This Agreement may be executed in
several counterparts, each of which shall be considered an original but which
together shall be deemed one and the same instrument. An executed copy of this
Agreement delivered by facsimile, email or other means of electronic
transmission shall be deemed to have the same legal effect as delivery of an
original executed copy of this Agreement.

Section 3.09. Severability of Provisions. Any provision of this Agreement that
is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof or
affecting or impairing the validity or enforceability of such provision in any
other jurisdiction.

Section 3.10. Scope of Agreement. The rights granted pursuant to this Agreement
are intended to supplement and not to reduce or replace any rights any Holders
may have under the Partnership Agreement with respect to the Registrable
Securities. This Agreement is intended by the parties as a final expression of
their agreement and intended to be a complete and exclusive statement of the
agreement and understanding of the parties hereto in respect of the subject
matter contained herein. Except as provided in the Partnership Agreement, there
are no restrictions, promises, warranties or undertakings, other than those set
forth or referred to herein with respect to the rights granted by the
Partnership set forth herein. Except as provided in the

 

17



--------------------------------------------------------------------------------

Partnership Agreement, this Agreement supersedes all prior agreements and
understandings between the parties with respect to such subject matter.

Section 3.11. Amendment. This Agreement may be amended only by means of a
written amendment signed by the Partnership and the Holders of a majority of the
then outstanding Registrable Securities; provided, however, that no such
amendment shall materially and adversely affect the rights of any Holder
hereunder without the consent of such Holder.

Section 3.12. No Presumption. If any claim is made by a party relating to any
conflict, omission, or ambiguity in this Agreement, no presumption or burden of
proof or persuasion shall be implied by virtue of the fact that this Agreement
was prepared by or at the request of a particular party or its counsel.

Section 3.13. Aggregation of Registrable Securities. All Registrable Securities
held or acquired by Persons who are Affiliates of one another shall be
aggregated together for the purpose of determining the availability of any
rights under this Agreement.

Section 3.14. Obligations Limited to Parties to Agreement. Each of the parties
hereto covenants, agrees and acknowledges that no Person other than the
Partnership and the Holders shall have any obligation hereunder and that,
notwithstanding that one or more of the Holders may be a corporation,
partnership or limited liability company, no recourse under this Agreement or
under any documents or instruments delivered in connection herewith or therewith
shall be had against any former, current or future director, officer, employee,
agent, general or limited partner, manager, member, stockholder or Affiliate of
any of the Holders or any former, current or future director, officer, employee,
agent, general or limited partner, manager, member, stockholder or Affiliate of
any of the foregoing, whether by the enforcement of any assessment or by any
legal or equitable proceeding, or by virtue of any applicable law, it being
expressly agreed and acknowledged that no personal liability whatsoever shall
attach to, be imposed on or otherwise be incurred by any former, current or
future director, officer, employee, agent, general or limited partner, manager,
member, stockholder or Affiliate of any of the Holders or any former, current or
future director, officer, employee, agent, general or limited partner, manager,
member, stockholder or Affiliate of any of the foregoing, as such, for any
obligations of the Holders under this Agreement or any documents or instruments
delivered in connection herewith or therewith or for any claim based on, in
respect of or by reason of such obligation or its creation, except in each case
for any assignee of the Holders hereunder.

Section 3.15. Interpretation. All references to “Articles” and “Sections” shall
be deemed to be references to Articles and Sections of this Agreement, unless
otherwise specified. All references to instruments, documents, contracts and
agreements are references to such instruments, documents, contracts and
agreements as the same may be amended, supplemented and otherwise modified from
time to time, unless otherwise specified. The word “including” shall mean
“including but not limited to.” Whenever any determination, consent or approval
is to be made or given by the Holders under this Agreement, such action shall be
in the Holders’ sole discretion unless otherwise specified.

[Signature page follows]

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto execute this Agreement, effective as of
the date first above written.

 

NJNR PIPELINE COMPANY

By:

  /s/ Richard R. Gardner

Name:

  Richard R. Gardner

Title:

  Vice President

SIGNATURE PAGE

TO

REGISTRATION RIGHTS AGREEMENT



--------------------------------------------------------------------------------

DOMINION MIDSTREAM PARTNERS, LP

 

By:     Dominion Midstream GP, LLC

Its:      General Partner

By:

 

/s/ Mark O. Webb

Name:

 

Mark O. Webb

Title:

 

Vice President and General Counsel

SIGNATURE PAGE

TO

REGISTRATION RIGHTS AGREEMENT